Citation Nr: 1002136	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1981 to March 
1988.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the RO.  

By way of a May 2007 rating decision, the RO increased the 
rating for the service-connected fracture of the right 
clavicle from noncompensable to 20 percent disabling, 
effective on March 31, 2005.  

The RO also granted service connection for low back pain 
(also claimed as back injury and degenerative disc disease of 
the lumbar spine) and assigned a 10 percent rating effective 
on March 31, 2005.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in July 2009.  A 
transcript of that hearing is of record.  

The issue of a TDIU rating may be reasonably inferred from 
the evidence of record.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  




REMAND

The Veteran was afforded a VA examination in November 2007 to 
determine the severity of his service-connected low back 
disability.  At the July 2009 hearing, the Veteran reported 
that his disability has worsened since his last VA 
examination, as indicated on pages 4 and 5 on the hearing 
transcript.  

The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening in 
the disability.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Thus, 
a remand for another medical examination is needed to make a 
decision in this case.

Further, the Veteran testified that he received recent 
treatment at VA Medical center in August, Georgia and 
treatment at Aikin Regional Hospital, as indicated on pages 6 
and 11 of the hearing transcript.  The RO should attempt to 
obtain these treatment records.

The Court has held that a TDIU is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for a higher initial rating for a low back disability 
includes a claim for TDIU.  

The Veteran related that he was unemployable due to his low 
back and neck, as indicated on page 8 and 9 of the hearing 
transcript.  He is in  receipt of Social Security 
Administration (SSA) disability benefits because of his 
service-connected back disability.  

Such factors affecting the Veteran's employment status raises 
the issue of 4.16(b) for low back disability.  In light of 
the medical evidence of record, including the SSA findings, 
which suggest that the Veteran is unemployable primarily to 
his due his back symptoms, the Board determines that 
development and adjudication of the TDIU claim is essential 
to avoid potential prejudice to the Veteran.  

The Board notes that the SSA records in the claims file do 
not reflect that the Veteran is in receipt of SSA disability 
benefits.  It reflects that he was denied in 2004 and filed 
for reconsideration in 2005.  

Given that the veteran testified in July 2009 that he is 
currently in receipt of SSA disability benefits, the RO on 
remand should obtain the more recent SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent 
to the TDIU claim.  

In particular, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit to 
substantiate entitlement to a TDIU and 
what VA will do.  

The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be requested 
(i.e., Aikin Regional Hospital and VA 
Medical Center in Augusta, Georgia).  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  The RO should take appropriate steps 
to contact the SSA and obtain copies of 
the most recent records pertinent to the 
Veteran's claim for SSA benefits and a 
copy of any determination awarding 
benefits.  If the records are not 
available, make a notation to that effect 
in the claims folder.  

4.  The Veteran should be scheduled for a 
VA examination to determine the 
manifestations, symptoms and severity of 
the Veteran's low back disability, 
including any neurological 
manifestations.  The claims file should 
be made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to address the 
following questions:

(a)  Is the forward flexion of the 
thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, 
or the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees? 

(b)  Is  there muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis?

(c)  Is there forward flexion of the 
thoracolumbar spine 30 degrees or less; 
or is there favorable ankylosis of the 
entire thoracolumbar spine?

(d).  Is there unfavorable ankylosis of 
the entire thoracolumbar spine?

(e)  Is there unfavorable ankylosis of 
the entire spine?

(f)  Are there any incapacitating 
episodes?  If so, what is the total 
duration?

(g)  Is there functional loss due to 
pain, weakness, excess fatigability, or 
incoordination?

(h)  Is there x-ray evidence of 
involvement of 2 or more major joints or 
2 or more minor joint groups, with 
occasional incapacitating exacerbations?

(i)  Is there any neurological impairment 
as result of the service-connected low 
back disability.  The examiner is 
specifically requested to comment on the 
July 2009 opinion of Dr. M.M.  

(j)  The examiner should also address the 
impact of the Veteran's service-connected 
low back disability on his ability to 
work (regardless of his age).  

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinions, he/she must state 
what reasons, with specificity, that this 
question is outside the scope for a 
medical professional conversant in VA 
practices.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, and all notice and 
development deemed necessary relating to 
a TDIU has been obtained, the RO should 
adjudicate the issues of a TDIU rating 
and the initial rating in excess of 10 
percent for a low back disability in 
light of all the evidence of record.  If 
any benefit sought remains denied, the RO 
issue to the Veteran and his 
representative a Supplemental Statement 
of the Case (SSOC) and afford them the 
applicable time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

